 1
 2
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
 3                                                                EASTERN DISTRICT OF WASHINGTON


 4                                                                 Feb 27, 2019
 5                                                                     SEAN F. MCAVOY, CLERK



 6                          UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9   RICHARD C.,                                     No. 2:18-CV-00026-JTR
10
                  Plaintiff,                       ORDER GRANTING PLAINTIFF’S
11                                                 MOTION FOR SUMMARY
12                         v.                      JUDGMENT
13   COMMISSIONER OF SOCIAL
14   SECURITY,
15
                  Defendant.
16
17         BEFORE THE COURT are cross-motions for summary judgment. ECF
18   Nos. 14, 15. Attorney Dana C. Madsen represents Richard C. (Plaintiff); Special
19   Assistant United States Attorney Michael S. Howard represents the Commissioner
20   of Social Security (Defendant). The parties consented to proceed before a
21   magistrate judge. ECF No. 6. After reviewing the administrative record and the
22   briefs filed by the parties, the Court GRANTS, in part, Plaintiff’s Motion for
23   Summary Judgment; DENIES Defendant’s Motion for Summary Judgment; and
24   REMANDS the matter to the Commissioner for additional proceedings pursuant to
25   42 U.S.C. § 405(g).
26                                   JURISDICTION
27         Plaintiff filed applications for Supplemental Security Income (SSI) and
28   Disability Insurance Benefits (DIB) on February 19, 2013, Tr. 78-79, 216, alleging


     ORDER GRANTING PLAINTIFF’S MOTION - 1
 1   disability since February 28, 2010, Tr. 184, 186, due to depression, anxiety, a bad
 2   memory, migraines, and a bad back, Tr. 220. The applications were denied
 3   initially and upon reconsideration. Tr. 132-35, 138-42. Administrative Law Judge
 4   (ALJ) Caroline Siderius held a hearing on July 23, 2015 and heard testimony from
 5   Plaintiff, medical expert Margaret Moore, Ph.D., and vocational expert Thomas
 6   Polsin. Tr. 36-77. The ALJ issued an unfavorable decision on August 14, 2015.
 7   Tr. 11-24. The Appeals Council denied review on November 29, 2017. Tr. 1-4.
 8   The ALJ’s August 14, 2015 decision became the final decision of the
 9   Commissioner, which is appealable to the district court pursuant to 42 U.S.C. §§
10   405(g), 1383(c). Plaintiff filed this action for judicial review on January 23, 2018.
11   ECF Nos. 1, 4.
12                                 STATEMENT OF FACTS
13           The facts of the case are set forth in the administrative hearing transcript, the
14   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
15   here.
16           Plaintiff was 34 years old at the alleged date of onset. Tr. 184. The highest
17   grade Plaintiff completed was the ninth, and he reported attending special
18   education classes. Tr. 221. His reported work history includes the jobs of
19   caregiver, janitor, and recreational aide. Tr. 221, 237. When applying for benefits
20   Plaintiff reported that he stopped working on January 22, 2013 due to his
21   conditions, but that his conditions caused him to make changes to his work activity
22   as early as February 28, 2010. Tr. 220.
23                                STANDARD OF REVIEW
24           The ALJ is responsible for determining credibility, resolving conflicts in
25   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
26   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,
27   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
28   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is


     ORDER GRANTING PLAINTIFF’S MOTION - 2
 1   not supported by substantial evidence or if it is based on legal error. Tackett v.
 2   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as
 3   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put
 4   another way, substantial evidence is such relevant evidence as a reasonable mind
 5   might accept as adequate to support a conclusion. Richardson v. Perales, 402
 6   U.S. 389, 401 (1971). If the evidence is susceptible to more than one rational
 7   interpretation, the court may not substitute its judgment for that of the ALJ.
 8   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
 9   findings, or if conflicting evidence supports a finding of either disability or non-
10   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
11   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
12   evidence will be set aside if the proper legal standards were not applied in
13   weighing the evidence and making the decision. Brawner v. Secretary of Health
14   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
15                      SEQUENTIAL EVALUATION PROCESS
16         The Commissioner has established a five-step sequential evaluation process
17   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
18   416.920(a); see Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). In steps one
19   through four, the burden of proof rests upon the claimant to establish a prima facie
20   case of entitlement to disability benefits. Tackett, 180 F.3d at 1098-99. This
21   burden is met once the claimant establishes that physical or mental impairments
22   prevent him from engaging in his previous occupations. 20 C.F.R. §§ 404.1520(a),
23   416.920(a)(4). If the claimant cannot do his past relevant work, the ALJ proceeds
24   to step five, and the burden shifts to the Commissioner to show that (1) the
25   claimant can make an adjustment to other work, and (2) specific jobs which the
26   claimant can perform exist in the national economy. Batson v. Comm’r of Soc.
27   Sec. Admin., 359 F.3d 1190, 1193-94 (9th Cir. 2004). If the claimant cannot make
28   an adjustment to other work in the national economy, a finding of “disabled” is


     ORDER GRANTING PLAINTIFF’S MOTION - 3
 1   made. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
 2                           ADMINISTRATIVE DECISION
 3         On August 14, 2015, the ALJ issued a decision finding Plaintiff was not
 4   disabled as defined in the Social Security Act from February 28, 2010 through the
 5   date of the decision.
 6         At step one, the ALJ found that Plaintiff had not engaged in substantial
 7   gainful activity since February 28, 2010, the alleged date of onset. Tr. 13.
 8         At step two, the ALJ determined that Plaintiff had the following severe
 9   impairments: obesity; degenerative disc disease of the lumbar spine; major
10   depression disorder (mild); anxiety disorder (not otherwise specified); and a
11   cognitive disorder. Tr. 14.
12         At step three, the ALJ found that Plaintiff did not have an impairment or
13   combination of impairments that met or medically equaled the severity of one of
14   the listed impairments. Tr. 14.
15         At step four, the ALJ assessed Plaintiff’s residual function capacity and
16   determined he could perform a range of medium work with the following
17   limitations:
18
           lifting and carrying capacity of 50 pounds occasionally and 25 pounds
19         frequently; sit, stand, or walk up to six hours a day each in an eight-
20         hour workday; and occasionally climb ladders, ropes, and scaffolds.
           Mentally, he can perform simple, repetitive, and up to three-step tasks,
21         with only ordinary production requirements. He cannot perform jobs
22         that require more than 6th grade level reading and math skills or jobs
           that require independent decision-making. He can occasionally have
23
           contact with the general public and occasional non-collaborative
24         contact with co-workers.
25
26   Tr. 16. The ALJ identified Plaintiff’s past relevant work as recreational aide and
27   found that he could perform this past relevant work. Tr. 23. Therefore, the ALJ
28   concluded Plaintiff was not under a disability within the meaning of the Social


     ORDER GRANTING PLAINTIFF’S MOTION - 4
 1   Security Act from February 28, 2010, through the date of the ALJ’s decision. Tr.
 2   24.
 3                                          ISSUES
 4         The question presented is whether substantial evidence supports the ALJ’s
 5   decision denying benefits and, if so, whether that decision is based on proper legal
 6   standards. Plaintiff contends the ALJ erred by (1) failing to properly address the
 7   opinions in the record and (2) failing to properly consider Plaintiff’s symptom
 8   statements. Additionally, Plaintiff argues that the ALJ’s errors are harmful and
 9   requests a remand for an immediate award of benefits.
10                                       DISCUSSION1
11   1.    Opinion Evidence
12         Plaintiff argues that the ALJ failed to properly consider and weigh the
13   medical opinions expressed by Debra Brown, Ph.D., Kayleen Islam-Zwart, Ph.D.,
14   Margaret Moore, Ph.D., and Guillermo Rubio, M.D., and the lay witness opinions
15   expressed by Plaintiff’s mother and Plaintiff’s uncle. ECF No. 14 at 13-18.
16         In weighing medical source opinions, the ALJ should distinguish between
17   three different types of physicians: (1) treating physicians, who actually treat the
18   claimant; (2) examining physicians, who examine but do not treat the claimant; and
19   (3) nonexamining physicians who neither treat nor examine the claimant. Lester v.
20   Chater, 81 F.3d 821, 830 (9th Cir. 1995). The ALJ should give more weight to the
21
22         1
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING PLAINTIFF’S MOTION - 5
 1   opinion of a treating physician than to the opinion of an examining physician. Orn
 2   v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007). Likewise, the ALJ should give more
 3   weight to the opinion of an examining physician than to the opinion of a
 4   nonexamining physician. Id.
 5         When an examining physician’s opinion is not contradicted by another
 6   physician, the ALJ may reject the opinion only for “clear and convincing” reasons,
 7   and when an examining physician’s opinion is contradicted by another physician,
 8   the ALJ is only required to provide “specific and legitimate reasons” to reject the
 9   opinion. Lester, 81 F.3d at 830-31. The specific and legitimate standard can be
10   met by the ALJ setting out a detailed and thorough summary of the facts and
11   conflicting clinical evidence, stating her interpretation thereof, and making
12   findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). The ALJ is
13   required to do more than offer her conclusions, she “must set forth [her]
14   interpretations and explain why they, rather than the doctors’, are correct.”
15   Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).
16         A.     Debra Brown, Ph.D.
17         On March 6, 2013, Dr. Brown examined Plaintiff and completed a
18   Psychological/Psychiatric Evaluation of Plaintiff for the Washington Department
19   of Social and Health Services (DSHS). Tr. 284-88. She diagnosed Plaintiff with
20   cognitive disorder not otherwise specified, anxiety disorder not otherwise
21   specified, depression not otherwise specified, and mild mental retardation. Tr.
22   286. She opined that Plaintiff had a severe limitation in ten out of thirteen basic
23   work activities. Tr. 586-87. Additionally, of the three remaining basic work
24   activities, she opined that Plaintiff had a marked limitation in two and a moderate
25   limitation in one. Id. She opined that Plaintiff’s current level of impairment would
26   persist with available treatment for twelve months. Tr. 287.
27         The ALJ gave Dr. Brown’s opinion little weight for two reasons: (1) Dr.
28   Brown’s assessment was inconsistent with her overall examination findings and (2)


     ORDER GRANTING PLAINTIFF’S MOTION - 6
 1   that Plaintiff was able to communicate without difficulty, follow through with
 2   obtaining service, and work on a computer. Tr. 22-23.
 3         Dr. Brown is an examining psychologist whose opinion is contradicted by
 4   the medical expert who testified at the hearing, Dr. Moore, and the reviewing
 5   psychologists who reviewed the case at the initial application and reconsideration.
 6   Tr. 40-51, 87-89, 113-15. Therefore, the ALJ was only required to provide
 7   specific and legitimate reasons for rejecting any portion of her opinion. Lester, 81
 8   F.3d at 830-31.
 9         The ALJ’s first reason for rejecting Dr. Brown’s opinion, that it is
10   inconsistent with her examination findings, is not specific and legitimate. In
11   forming her determination, the ALJ pointed to Dr. Moore’s opinion that Dr.
12   Brown’s assessed limitations were inconsistent with the scores on Plaintiff’s
13   testing. See Tr. 40-44. An ALJ may rely upon internal inconsistencies between
14   the psychologist’s examination notes and her opinion. Bayliss v. Barnhart, 427
15   F.3d 1211, 1216 (9th Cir. 2005). However, “[t]he opinion of a nonexamining
16   physician cannot by itself constitute substantial evidence that justifies the rejection
17   of the opinion of either an examining physician or a treating physician.” Lester, 81
18   F.3d at 831 citing Pitzer v. Sullivan, 908 F.2d 502, 506 n.4 (9th Cir. 1990). Here,
19   because the ALJ failed to specifically address what portion of the testing was
20   inconsistent with the opinion and instead only referenced Dr. Moore’s testimony,
21   this is simply the opinion of a nonexamining provider against the opinion of an
22   examining provider. Therefore, because the ALJ’s second reason for rejecting Dr.
23   Brown’s opinion does not meet the specific and legitimate standard, see infra, this
24   reason alone cannot support her determination.
25         The ALJ’s second reason for rejecting Dr. Brown’s opinion, that it is
26   inconsistent with Plaintiff’s activities, is not specific and legitimate. The Ninth
27   Circuit has found that a claimant’s testimony about his daily activities may be seen
28   as inconsistent with the presence of a disabling condition. See Curry v. Sullivan,


     ORDER GRANTING PLAINTIFF’S MOTION - 7
 1   925 F.2d 1127, 1130 (9th Cir.1990). The ALJ specifically found Dr. Brown’s
 2   opinion to be inconsistent with Plaintiff’s ability to communicate without
 3   difficulty, follow through with obtaining services, and work on a computer
 4   including social media. Tr. 22-23. However, the ALJ failed to address exactly
 5   how these activities were inconsistent with any portion of Dr. Brown’s opinion.
 6   Tr. 22-23. The ALJ is required to do more than offer her conclusions, she “must
 7   set forth [her] interpretations and explain why they, rather than the doctors’, are
 8   correct.” Embrey, 849 F.2d at 421-22. Without a more specific explanation
 9   supporting this reason, the ALJ failed to meet the specific and legitimate standard.
10   Therefore, the case is remanded for the ALJ to properly address Dr. Brown’s
11   opinion.
12         B.     Kayleen Islam-Zwart, Ph.D.
13         On January 6, 2015, Dr. Islam-Zwart examined Plaintiff and completed a
14   Psychological/Psychiatric Evaluation of Plaintiff for DSHS. Tr. 350-57. She
15   diagnosed Plaintiff with dysthymic disorder, anxiety disorder not otherwise
16   specified, and mild mental retardation. Tr. 351, 357. She opined that Plaintiff had
17   a marked limitation in the abilities to (1) understand, remember, and persist in
18   tasks by following detailed instructions, (2) perform activities within a schedule,
19   maintain regular attendance, and be punctual within customary tolerances without
20   special supervision, (3) learn new tasks, (4) adapt to changes in a routine work
21   setting, (5) communicate and perform effectively in a work setting, (6) complete a
22   normal work day and work week without interruptions from psychologically based
23   symptoms, and (7) maintain appropriate behavior in a work setting. Tr. 352. She
24   opined Plaintiff had a moderate limitation in six additional areas of functioning.
25   Id. She opined that Plaintiff’s current limitations would persist with available
26   treatment indefinitely. Id. On an attached record of the evaluation performed by
27   Dr. Islam-Zwart, she stated the following:
28


     ORDER GRANTING PLAINTIFF’S MOTION - 8
 1         [Plaintiff’s] presentation is such that [he] would likely have difficulty
           working in a regular and consistent manner without accommodation.
 2         His anxiety will further interfere with cognitive performance.
 3         [Plaintiff] denies use of medication and it is not clear that he has a need.
           He describes involvement in therapy and should continue as directed.
 4         A medical evaluation is necessary to determine the nature of any
 5         physical concerns. Given the extent of his problems, referral for SSI
           seems warranted. He denies the need for a protective payee, but this is
 6
           questionable, especially if large sums are concerned.
 7
 8   Tr. 357.
 9         The ALJ assigned some weight to the opinion, stating “she acknowledges
10   that the claimant would require some accommodation in the workplace and not that
11   the claimant was unable to work. This is further supported by the fact that the
12   claimant had been able to work in the past with no changes or worsening of his
13   impairments.” Tr. 23.
14         Dr. Islam-Zwart is an examining psychologist whose opinion is contradicted
15   by the medical expert who testified at the hearing, Dr. Moore, and the reviewing
16   psychologists who reviewed the case at the initial application and reconsideration.
17   Tr. 40-51, 87-89, 113-15. Therefore, the ALJ was only required to provide
18   specific and legitimate reasons for rejecting any portion of her opinion. Lester, 81
19   F.3d at 830-31.
20         The ALJ’s summary of Dr. Islam-Zwart’s opinion, that “the claimant would
21   require some accommodation in the workplace and not that the claimant was
22   unable to work,” misrepresents the opinion. Dr. Islam-Zwart opined that Plaintiff
23   had a moderate or marked limitation in all areas of basic work activities addressed
24   on the form. Tr. 352. A moderate limitation “means there are significant limits on
25   the ability to perform one or more basic work activity,” and a marked limitation
26   “means a very significant limitation on the ability to perform one or more basic
27   work activity.” Tr. 351-52. She found that even with available treatment, this
28   level of impairment would persist indefinitely. Tr. 352. In her narrative summary,


     ORDER GRANTING PLAINTIFF’S MOTION - 9
 1   she stated that Plaintiff would have difficulty working in a regular and consistent
 2   manner without accommodation and that an SSI referral seemed warranted. Tr.
 3   357. Essentially, the ALJ took one sentence from the narrative report out of
 4   context and deemed it to be Dr. Islam-Zwart’s opinion. This was an error because
 5   the ALJ provided no explanation as to why Dr. Islam-Zwart’s functional
 6   limitations discussed elsewhere in the opinion were not in the residual functional
 7   capacity determination. Social Security Ruling (S.S.R.) 96-8p states that the
 8   residual functional capacity assessment “must always consider and address medical
 9   source opinions. If the [residual functional capacity] assessment conflicts with an
10   opinion from a medical source, the adjudicator must explain why the opinion was
11   not adopted.”
12         Furthermore, Social Security has specifically found that accommodations
13   and limitations are different and accommodations must be treated in accord with
14   S.S.R. 11-2p. Specifically, work “requires a person to be able to do the tasks of a
15   job independently, appropriately, effectively, and on a sustained basis.” S.S.R. 11-
16   2p. “Accommodations are practices and procedures that allow a person to
17   complete the same activity or task as other people. Accommodations can include a
18   change in setting, timing, or scheduling, or an assistive or adaptive device.” Id. At
19   step four, accommodations are treated as follows:
20
           When we determine whether a person can perform his or her past
21         relevant work, we do not consider potential accommodations unless his
22         or her employer actually made the accommodation. This means that
           we cannot find that a young adult can do past relevant work with
23         accommodations unless the young adult actually performed that work
24         with those same accommodations and is still able to do so now.
25   Id. Additionally, at step five, accommodations are not considered at all:
26
           When we determine whether a person can do other work that exists in
27         significant numbers in the national economy, we do not consider
28         whether he or she could do so with accommodations, even if an



     ORDER GRANTING PLAINTIFF’S MOTION - 10
 1          employer would be required to provide reasonable accommodations
            under the Americans with Disabilities Act of 1990.
 2
 3   Id. Therefore, Dr. Islam-Zwart’s functional opinion, that Plaintiff required
 4   accommodations to consistently perform work, was not properly addressed by the
 5   ALJ, as she provided no such discussion of accommodations in her decision.
 6   Therefore, upon remand the ALJ will consider Dr. Islam-Zwart’s opinion in its
 7   entirety.
 8          Defendant argues that when the ALJ relies on an opinion rather than
 9   rejecting it, the ALJ’s interpretation of the opinion deserves deference. ECF No.
10   15 at 8 (citing Shaibi v. Berryhill, 870 F.3d 874, 880 (9th Cir. 2017)). The Ninth
11   Circuit, in the amended version of the opinion Defendant relies upon, found that
12   the ALJ’s interpretation of the terms “moderate” and “substantial” controlled
13   because the evidence was susceptible to more than one rational interpretation.
14   Shaibi v. Berryhill, 883 F.3d 1102, 1108 (9th Cir. 2017). Here, when Dr. Islam-
15   Zwart’s opinion is read in its entirety, the ALJ’s interpretation was not rational.
16   Instead it singled out one sentence to the exclusion of a function by function
17   analysis of Plaintiff’s abilities. Furthermore, the ALJ misrepresented that sentence,
18   which spoke of accommodations and not limitations. As such, Defendant’s
19   argument lacks merit.
20          C.    Margaret Moore, Ph.D.
21          Dr. Moore testified at the hearing that Plaintiff’s diagnosis of mild mental
22   retardation was a disservice. Tr. 43. Instead, she opined that the appropriate
23   diagnosis was borderline intellectual functioning. Tr. 44. She found that Plaintiff
24   did not meet or equal a listing. Tr. 46-47. As for residual functional capacity, she
25   stated “I think he has cognitive limits such that he would need to be working in
26   simple, straightforward kinds of activities that don’t require a lot of judgment and
27   independent action.” Tr. 46. The ALJ gave this opinion “significant weight”
28   because she had the “entire record” and was familiar with the Social Security



     ORDER GRANTING PLAINTIFF’S MOTION - 11
 1   evaluation process. Tr. 22. However, because the ALJ failed to properly consider
 2   the opinions of Plaintiff’s examining psychologists, see supra, the ALJ will
 3   readdress Dr. Moore’s opinion on remand.
 4         D.     Guillermo Rubio, M.D.
 5         At reconsideration, Dr. Rubio reviewed Plaintiff’s medical evidence and
 6   opined that he was limited to occasionally lifting and/or carrying fifty pounds,
 7   frequently lifting and/or carrying twenty-five pounds, standing and/or walking for
 8   about six hours in an eight hour workday, sitting for about six hours in an eight
 9   hour workday, and pushing and/or pulling unlimited other than the lifting/carrying
10   limitations. Tr. 112. He further limited Plaintiff’s postural to frequently climbing
11   ramps/stairs and stooping and occasionally climbing ladders/ropes/scaffolds. Tr.
12   112-13. As for Plaintiff’s environmental limitations, he opined that he should
13   avoid concentrated exposure to hazards and pulmonary irritants. Tr. 113.
14         The ALJ gave the opinion some weight and rejected his limitations resulting
15   from Plaintiff’s reported headaches because she found the headache complaints
16   unsupported. Tr. 22. Upon remand, the ALJ will readdress Plaintiff’s subjective
17   statements, see infra, and Dr. Rubio’s opinion will have to be readdressed as well.
18         E.     Lay Witnesses
19         Plaintiff challenges the ALJ’s treatment of evidence presented by his mother
20   and his uncle. ECF No. 14 at 18.
21         Lay witness testimony is “competent evidence” as to “how an impairment
22   affects [a claimant’s] ability to work.” Stout v. Comm’r, Soc. Sec. Admin., 454
23   F.3d 1050, 1053 (9th Cir. 2006); see also Dodrill v. Shalala, 12 F.3d 915, 918-19
24   (9th Cir. 1993) (“[F]riends and family members in a position to observe a
25   claimant’s symptoms and daily activities are competent to testify as to her
26   condition.”). An ALJ must give “germane” reasons to discount evidence from
27   these “other sources.” Dodrill, 12 F.3d at 919.
28         Upon remand, the ALJ will readdress the evidence presented by Plaintiff’s


     ORDER GRANTING PLAINTIFF’S MOTION - 12
 1   mother and uncle.
 2   2.    Plaintiff’s Symptom Statements
 3         Plaintiff contests the ALJ’s determination that Plaintiff’s symptom
 4   statements were unreliable. ECF No. 14 at 11-13.
 5         It is generally the province of the ALJ to determinations regarding the
 6   reliability of Plaintiff’s symptom statements, Andrews, 53 F.3d at 1039, but the
 7   ALJ’s findings must be supported by specific cogent reasons, Rashad v. Sullivan,
 8   903 F.2d 1229, 1231 (9th Cir. 1990). Absent affirmative evidence of malingering,
 9   the ALJ’s reasons for rejecting the claimant’s testimony must be “specific, clear
10   and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester, 81
11   F.3d at 834. “General findings are insufficient: rather the ALJ must identify what
12   testimony is not credible and what evidence undermines the claimant’s
13   complaints.” Lester, 81 F.3d at 834.
14         The ALJ found Plaintiff’s statements concerning the intensity, persistence,
15   and limiting effects of his symptoms to be not entirely credible. Tr. 17. The ALJ
16   provided three reasons for her determination: (1) Plaintiff’s symptom statements
17   were not supported by the evidence of record; (2) Plaintiff’s reported activities
18   were inconsistent with his reported symptoms; and (3) Plaintiff provided different
19   reasons for leaving his prior employment. Tr. 17-21.
20         The evaluation of a claimant’s symptom statements and their resulting
21   limitations relies, in part, on the assessment of the medical evidence. See 20
22   C.F.R. §§ 404.1529(c), 416.929(c); S.S.R. 16-3p. Therefore, in light of the case
23   being remanded for the ALJ to address the medical source opinions in the file, a
24   new assessment of Plaintiff’s subjective symptom statements is necessary.
25                                        REMEDY
26         Plaintiff argues that the ALJ’s errors are harmful and the appropriate remedy
27   is to remand for an immediate award of benefits. ECF No. 14 at 19-20.
28         The decision whether to remand for further proceedings or reverse and


     ORDER GRANTING PLAINTIFF’S MOTION - 13
 1   award benefits is within the discretion of the district court. McAllister v. Sullivan,
 2   888 F.2d 599, 603 (9th Cir. 1989). An immediate award of benefits is appropriate
 3   where “no useful purpose would be served by further administrative proceedings,
 4   or where the record has been thoroughly developed,” Varney v. Secretary of Health
 5   & Human Servs., 859 F.2d 1396, 1399 (9th Cir. 1988), or when the delay caused
 6   by remand would be “unduly burdensome,” Terry v. Sullivan, 903 F.2d 1273, 1280
 7   (9th Cir. 1990); see also Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir. 2014)
 8   (noting that a district court may abuse its discretion not to remand for benefits
 9   when all of these conditions are met). This policy is based on the “need to
10   expedite disability claims.” Varney, 859 F.2d at 1401. But where there are
11   outstanding issues that must be resolved before a determination can be made, and it
12   is not clear from the record that the ALJ would be required to find a claimant
13   disabled if all the evidence were properly evaluated, remand is appropriate. See
14   Benecke v. Barnhart, 379 F.3d 587, 595-96 (9th Cir. 2004); Harman v. Apfel, 211
15   F.3d 1172, 1179-80 (9th Cir. 2000).
16         In this case, it is not clear from the record that the ALJ would be required to
17   find Plaintiff disabled if all the evidence were properly evaluated. Further
18   proceedings are necessary for the ALJ to properly address the medical opinions in
19   the record, to properly address the lay witness testimony, and to properly consider
20   Plaintiff’s symptom statements. Additionally, the ALJ will supplement the record
21   with any outstanding evidence and call a vocational expert to testify at a remand
22   hearing.
23                                     CONCLUSION
24         Accordingly, IT IS ORDERED:
25         1.     Defendant’s Motion for Summary Judgment, ECF No. 15, is
26   DENIED.
27         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
28   GRANTED, in part, and the matter is REMANDED to the Commissioner for


     ORDER GRANTING PLAINTIFF’S MOTION - 14
 1   additional proceedings consistent with this Order.
 2         3.    Application for attorney fees may be filed by separate motion.
 3         The District Court Executive is directed to file this Order and provide a copy
 4   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff
 5   and the file shall be CLOSED.
 6         DATED February 27, 2019.
 7
 8                               _____________________________________
                                           JOHN T. RODGERS
 9                                UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING PLAINTIFF’S MOTION - 15
